 1                                                                     The Honorable James L. Robart

 2

 3

 4

 5

 6

 7                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE
 9
   NATIONAL FAIR HOUSING ALLIANCE;                         No. C20-1586JLR-TLF
10 FAIR HOUSING CENTER OF
   METROPOLITAN DETROIT; FAIR
11 HOUSING JUSTICE CENTER; FAIR                            STIPULATION AND
   HOUSING RIGHTS CENTER IN                                [PROPOSED] ORDER
12 SOUTHEASTERN PENNSYLVANIA; HOPE                         EXTENDING TIME TO ANSWER
   FAIR HOUSING CENTER; LEXINGTON                          OR OTHERWISE RESPOND AND
13 FAIR HOUSING COUNCIL; LONG ISLAND                       INITIAL SCHEDULING DATES
   HOUSING SERVICES; METROPOLITAN
14 MILWAUKEE FAIR HOUSING COUNCIL;                         Noted for Consideration:
   OPEN COMMUNITIES; and SOUTH                             December 28, 2020
15 SUBURBAN HOUSING CENTER,

16                             Plaintiffs,
17          v.
18 REDFIN CORPORATION,
19                             Defendant.
20

21
                                             STIPULATION
22
            Pursuant to Local Civil Rule 10(g) and Local Civil Rule 7(d)(1), the parties stipulate and
23
     agree as follows:
24
            1.      On November 3, 2020, the Court entered an Order Regarding Initial Disclosures,
25
     Joint Status Report, and Early Settlement. Dkt. 9. That order requires the parties to conduct
26
     their Fed. R. Civ. P. 26(f) conference by January 12, 2021, exchange initial disclosures by
27
     STIPULATION AND ORDER EXTENDING TIME
     (No. C20-1586JLR-TLF) - 1                                                 Davis Wright Tremaine LLP
                                                                                        L AW O FFICE S
                                                                                  920 Fifth Avenue, Suite 3300
                                                                                    Seattle, WA 98104-1610
                                                                             206.622.3150 main · 206.757.7700 fax
 1 January 19, 2021, and file their Combined Joint Status Report and Discovery Plan by January 27,

 2 2021. Id. at 1.

 3          2.       On November 20, 2020, the parties filed their Stipulation and [Proposed] Order

 4 Extending Time to Answer or Otherwise Respond, extending Redfin’s deadline to file a response

 5 to the Plaintiffs’ Complaint from November 23, 2020, to January 20, 2021. Dkt. 18 at 2. The

 6 parties represented that they “have recently begun preliminary discussions of a possible

 7 resolution of the Plaintiff’s claims, which will include meetings to facilitate these efforts.” Id.

 8 On November 23, 2020, the Court granting the parties’ stipulated motion. Dkt. 19.
 9          3.       The parties’ discussions regarding a possible resolution of the Plaintiffs’ claims

10 are ongoing. The parties have begun informally exchanging information to facilitate discussion

11 of the possibility of a negotiated resolution of the Plaintiffs’ claims.

12          4.       To accommodate the parties’ ongoing efforts to resolve the case, Plaintiffs and

13 Redfin have agreed, subject to the Court’s approval, to extend all litigation-related deadlines by

14 60 days. Specifically, the parties request that the Court extend existing deadlines as follows:

15    Event                                         Existing Date          Proposed Date

16    Response to Complaint:                        January 20, 2021       March 20, 2021

17    Deadline for FRCP 26(f) Conference:           January 12, 2021       March 13, 2021

18    Initial Disclosures:                          January 19, 2021       March 22, 2021

19    Joint Status Report and Discovery Plan:       January 27, 2021       March 29, 2021

20          5.       The parties stipulate and agree there is good cause for the Court to grant their

21 requested extension of these deadlines to allow the parties to focus energy and resources on

22 exploring the feasibility of a negotiated resolution of this action before the commencement of

23 active litigation and formal discovery.

24

25

26

27
     STIPULATION AND ORDER EXTENDING TIME
     (No. C20-1586JLR-TLF) - 2                                                   Davis Wright Tremaine LLP
                                                                                          L AW O FFICE S
                                                                                    920 Fifth Avenue, Suite 3300
                                                                                      Seattle, WA 98104-1610
                                                                               206.622.3150 main · 206.757.7700 fax
 1
     Dated: December 28, 2020                    Dated: December 28, 2020
 2
   DAVIS WRIGHT TREMAINE LLP                     EMERY CELLI BRINCKERHOFF
 3 Attorneys for Defendant Redfin Corporation    ABADY WARD & MAAZEL LLP
 4                                               Attorneys for Plaintiffs
     By: s/ Stephen M. Rummage                   By: s/ Samuel Shapiro
 5
        Stephen M. Rummage, WSBA #11168               Diane L. Houk, Pro Hac Vice
 6      Robert J. Maguire, WSBA #29909                Samuel Shapiro, Pro Hac Vice
        Chava Brandriss, Pro Hac Vice                 600 Fifth Avenue, 10th floor
 7      Arthur A. Simpson. WSBA #44479                New York, NY 10020
        920 Fifth Avenue, Suite 3300                  Telephone: 212-763-5000
 8
        Seattle, WA 98104-1610                        Fax: 212-763-5001
 9      Telephone: 206-622-3150                       Email: dhouk@ecbawm.com
        Fax: 206-757-7700                             Email: sshapiro@ecbawm.com
10      Email: steverummage@dwt.com
        Email: robmaguire@dwt.com                Dated: December 28, 2020
11      Email: chavabrandriss@dwt.com
        Email: arthursimpson@dwt.com             MACDONALD HOAGUE & BAYLESS
12                                               Attorneys for Plaintiffs
13                                               By: s/ Jeffrey Lynn Taren
                                                    Jeffrey Lynn Taren, WSBA #50275
14                                                  705 Second Avenue, Suite 1500
15                                                  Seattle, WA 98104-1745
                                                    Telephone: 206-622-1604
16                                                  Email: JeffreyT@mhb.com

17

18                                           ORDER
19         In accordance with the foregoing stipulation, IT IS SO ORDERED.
20         DATED this _______ day of ________________, 2020.
21

22                                               _______________________________________
                                                    JAMES L. ROBART
23                                                  United States District Judge
24

25

26

27
     STIPULATION AND ORDER EXTENDING TIME
     (No. C20-1586JLR-TLF) - 3                                          Davis Wright Tremaine LLP
                                                                                 L AW O FFICE S
                                                                           920 Fifth Avenue, Suite 3300
                                                                             Seattle, WA 98104-1610
                                                                      206.622.3150 main · 206.757.7700 fax
